DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 7, 9, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (Japan 2008-095204) in view of Simons et al. (U.S. PGPUB. 2010/0038240 A1),
Toishi et al. (JP 11-131225) and Wahl (GB 2053763).
INDEPENDENT CLAIM 1:
Regarding claim 1, Yamada et al. teach a sputtering target-backing plate assembly
obtained by bonding a sputtering target and a backing plate using a brazing material, wherein a
braze bonding layer which bonds the sputtering target and the backing plate contains a material
having thermal conductivity that is higher than that of the brazing material, the material having a
thermal conductivity that is higher than that of the brazing material consists of a plurality of
metal foils and being laminated alternately with the brazing material. (Paragraph 0041-0043;
Figs. 2B)
The difference between Yamada et al. and claim 1 is that the brazing material being present in an amount of 5 vol% or more and 50 vol% or less is not discussed (Claim 1), the thickness of the braze bonding layer is 100 micrometers or more and 700 micrometers or less is not discussed (Claim 1), the material having thermal conductivity that is higher than that of the brazing material consists of a metal powder having an average grain size (DsO) of 1.0 um or more and 100 micrometers or less OR consists of a the plurality of separate metal foils each having a thickness of 20 micrometer or more and 100 micrometers or less and being laminated alternately with the brazing material is not discussed (Claim 1).
Regarding the brazing material being present in an amount of 5 vol% or more and 50 vol% or less (Claim 1), Simons et al. teach that filler material should be in the range of 5-60 vol %. (Paragraph 0010, Claim 16) Therefore, it would be obvious to one of ordinary skill in the art to have selected the foil filler material of Yamada et al. to be within the range of 5 to 50 vol% because Simons et al. suggest that filler material should be within this range.

Regarding the thickness of the braze bonding layer is 100 micrometers or more and 700 micrometers or less (Claim 1), Toishi et al. teach a thickness of the braze bonding layer to be 100 micrometers or more and 700 micrometers or less. (Paragraphs 0019, 0022, 0026, 0027, 0038)
Regarding the material having thermal conductivity that is higher than that of the brazing material consists of a metal powder having an average grain size (DsO) of 1.0 um or more and 100 micrometers or less OR consists of a the plurality of separate metal foils each having a thickness of 20 micrometer or more and 100 micrometers or less and being laminated alternately with the brazing material (Claim 1), Wahl teaches utilizing a foil for brazing of 10 to 1000 micrometers. (Page 1 line 115) Therefore, it would have been obvious to one of ordinary skill in the art to have modified Yamada et al. by selecting foils to have a thickness of 10 to 1000 micrometers as taught by Wahl because it allows for producing large targets.
DEPENDENT CLAIM 2:
The difference not yet discussed is wherein the material having thermal conductivity that is higher than that of the brazing material consists of the metal powder having the average grain size (Dso) of 1.0 micrometer or more and 100 micrometer or less.
Regarding claim 2, Simons et al. teach utilizing powder as a filler material and the size can be 50-250 micrometers. (Simons et al. Paragraph 0017) Therefore, it would be obvious to replace the foils of Yamada et al. with powder because both are fillers.
DEPENDENT CLAIM 3:
The difference not yet discussed is wherein the material having thermal conductivity that is higher than that of the brazing material consists of the metal foils each having the thickness of 20 um or more and 100 um or less.

Regarding claim 3, Wahl teaches utilizing a foil for brazing of 10 to 1000 micrometers. (Page 1 line 115) Therefore, it would have been obvious to one of ordinary skill in the art to have modified Yamada et al. by selecting foils to have a thickness of 10 to 1000 micrometers as taught by Wahl because it allows for producing large targets.
DEPENDENT CLAIM 5:
The difference not yet discussed is wherein each of the metal foils is inserted within the brazing material in an island shape or a ring shape is not discussed.
Regarding claim 5, Yamada et al. teach island shapes in the Figure 2A. (See Yamada et al. Figure 2A)
DEPENDENT CLAIM 7:
The difference not yet discussed is wherein an area ratio of a total area of one surface of each of the metal foils relative to an area of a bonding surface of the sputtering target is 50% or higher and 400% or less is not discussed.
Regarding claim 7, Yamada et al. teach wherein an area ratio of a total area of one surface of each of the metal foils relative to an area of a bonding surface of the sputtering target is 50% or higher and 400% or less. (Figs. 2A, 2B)
DEPENDENT CLAIM 9:
The difference not yet discussed is wherein an area ratio of a total area of one surface of each of the metal foils relative to an area of a bonding surface of the sputtering target is 50% or higher and 400% or less is not discussed.

Regarding claim 9, Yamada et al. teach wherein an area ratio of a total area of one surface of each of the metal foils relative to an area of a bonding surface of the sputtering target is 50% or higher and 400% or less. (Figs. 2A, 2B)
DEPENDENT CLAIM 14:
The difference not yet discussed is wherein the sputtering target is made from a material having a thermal expansion coefficient of 1.0 x 10-6/K or higher and 15 x 10/K or less.
Regarding claim 14, Toishi et al. teach the sputtering target is made from a material having a thermal expansion coefficient of 1.0 x 10-6/K or higher and 15 x 10/K or less. (Paragraph 0026)
DEPENDENT CLAIM 15:
The difference not yet discussed is wherein the material having high thermal conductivity is comprised of copper, silver, gold, or an alloy thereof.
Regarding claim 15, Yamada et al. teach wherein the material having high thermal conductivity is comprised of copper, silver, gold or an alloy thereof. (Paragraph 0033) 
DEPENDENT CLAIM 16:
The difference not yet discussed is wherein the brazing material is comprised of indium or indium alloy.
Regarding claim 16, Yamada et al. teach wherein the brazing material is comprised of indium or indium alloy. (Paragraph 0032)
DEPENDENT CLAIM 17:
The difference not yet discussed is wherein a surface of the metal foil is embossed.

Regarding claim 17, Yamada et al. teach wherein a surface of the metal foil is embossed. (Paragraph 0037)
The motivation for utilizing the features of Simons et al. is that it allows for producing adequate electrical and heat conductivity between the backing plate and target. (Paragraph 0009)
The motivation for utilizing the features of Toishi et al. is that it allows for integrally joining the target and the backing plate. (See Abstract)
The motivation for utilizing the features of Wahl is that it allows for producing large target. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Yamada et al. with the teachings of Simons et al., Toishi et al. and Wahl because it allows for producing adequate electrical and heat conductivity between the backing plate and target, for integrally joining the target and the backing plate and allows for producing large target.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. in view of Simons et al., Toishi et al. and Wahl as applied to claim 1 above, and further in view of Yuan et al. (U.S. PGPUB. 2015/0357169 A1).
The difference not yet discussed is wherein a diameter of the sputtering target is 420 mm or more.
Regarding claim 13, Yuan et al. teach utilizing a sputtering target having a diameter up to 550 mm. (Paragraph 0009)
The motivation for utilizing the features of Yuan et al. because it allows for sputtering large targets. (Paragraph 0009)

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Yuan et al. because it allows for sputtering large targets.
Response to Arguments
Applicant's arguments filed April 7, 2022 have been fully considered but they are not persuasive.
In response to the argument that Yamada does not teach actually bonding, it is argued that Yamada teaches melting to bond the target to the backing plate at paragraph 0013.  
In response to the argument that Yamada does not teach melting to physically bond the target to the backing plate, it is argued that the current claims do not require “physically” bonding the target to the backing plate.  Yamada does teach that the bonding material melts and presses the target.  Toishi et al. teach that pressing and utilizing melted material causing bonds.  (See Yamada and Toishi et al. discussed above)
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
June 16, 2022